DAUKSCH, Judge.
This is an appeal from attorney’s fees and costs awards in an eminent domain case.
We find no error in the method used and result obtained in setting the attorney’s fees, in this unique case.
We do find error in the award of expert witness fees for appellees’ experts who testified about the amount of fees to be awarded. State Farm Fire & Cas. Co. v. Palma, 629 So.2d 830 (Fla.1993); Department of Transp., State of Florida v. Robbins & Robbins, Inc., 700 So.2d 782 (Fla. 5th DCA 1997), cert. dismissed, 716 So.2d 769, 23 Fla. L. Weekly S424 (Fla.1998). We reverse that award.
We also find error in requiring appellant to pay interest on the fees award between the date of the settlement determining entitlement of the fees until the date of the determination by the court of the amount of the fees. The delay time between those events is not attributable to appellant in this case. See also Hartleb v. State, Dep’t of Transp., 711 So.2d 228 (Fla. 4th DCA 1998); State of Florida, Dep’t of Transp. v. Interstate Hotels Corp., 709 So.2d 1387 (Fla. 3d DCA 1998). The award of interest is reversed.
*1005AFFIRMED IN PART; REVERSED IN PART; REMANDED.
GRIFFIN, C.J., and ANTOON, J., concur.